Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Election Restriction
In response to election restriction, claims 21-22, 26-29, 36, 37 and 39-43 were elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26-28, 36-37, 33, 36, 39 and 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scanlan et al. (US 2016/0260682, hereinafter Scanlan)

With respect to claim 21, Scanlan discloses a semiconductor device (Fig. 2F), comprising: an embedded device (14): an encapsulant (56) disposed and around a periphery of the embedded device (56 is around the periphery of device 14); and a plurality of conductive posts (52) disposed around the periphery of the embedded device and extending through the encapsulant, wherein each of the plurality of conductive posts comprises a first end exposed from the encapsulant (Para 0009; first end of the conductive post exposed from the mold compound) and a second end being exposed from the encapsulant (Para 0065; exposed second ends), the second end being opposite the first end (Para 0012; top and bottom ends are opposite to each other); wherein the first end of each of the conductive posts is offset above, and extends beyond, a planar surface of the encapsulant (Fig. 2F).
Scanlan does not explicitly disclose that the encapsulant is disposed over at least five sides of the embedded device. It’s obvious from Fig. 2E that 56 is disposed on four sides and top of die 14. Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Scanlan’s disclosed invention by encapsulating at least five sides of the die in order to protect the device.
With respect to claim 36, Scanlan discloses a semiconductor device (Fig. 2F), comprising: an embedded device (14): an encapsulant (56) disposed and around a periphery of the embedded device (56 is around the periphery of device 14); and a plurality of conductive posts (52) disposed around the periphery of the embedded device and extending through the encapsulant, wherein each of the plurality of conductive posts comprises a first end exposed from the encapsulant (Para 0009; first end of the conductive post exposed from the mold compound) and a second end being exposed from the encapsulant (Para 0065; exposed second ends), the second end being opposite the first end (Para 0012; top and bottom ends are opposite to each other); wherein the first end of each of the conductive post is offset with respect to the encapsulant (Fig. 4A).
Scanlan does not explicitly disclose that the encapsulant is disposed over at least five sides of the embedded device. It’s obvious from Fig. 2E that 56 is disposed on four sides and top of die 14. Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Scanlan’s disclosed invention by encapsulating at least five sides of the die in order to protect the device.
With respect to claims 22 and 37, Scanlan discloses wherein the embedded device comprises an active device, a semiconductor die comprising an active surface formed at the first surface, an integrated passive device (IPD), or a passive device (Para 0026; active devices). 
	With respect to claims 26 and 40, Scanlan discloses conductive bumps (Para 0080; bumps 186) formed over the first end and adjacent sides of each of the conductive posts (Fig. 4B).
With respect to claims 27 and 41, Scanlan discloses wherein the semiconductor device further comprises a redistribution layer (RDL) formed over and coupled with the first end of each of the conductive posts (Para 0034).
With respect to claims 28 and 42, Scanlan discloses wherein the semiconductor device further comprises a second semiconductor device with a footprint matching a footprint of the semiconductor device (Para 0081).
With respect to claim 39, Scanlan discloses wherein the first ends of the conductive posts extend beyond a planar surface of the encapsulant (Fig. 2F).

Claims 29 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scanlan in view of Scanlan II (US 2017/0148755, hereinafter Scanlan II).
With respect to claims 29 and 43, Scanlan discloses that the second semiconductor device is disposed over and is electrically connected with the semiconductor device (Para 0042).
Scanlan does not explicitly disclose a footprint of the embedded device of the semiconductor device is different from, and does not align with, a footprint of an embedded device of the second semiconductor device.
In an analogous art, Scanlan II discloses a footprint of the embedded device of the semiconductor device is different from, and does not align with, a footprint of an embedded device of the second semiconductor device (Para 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Scanlan’s disclosed invention by adding Scanlan II’s disclosure in order to manufacture different type of semiconductor devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816